DETAILED ACTION
	Claims 16-47 are present; claims 16-29 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	In remarks dated 06/08/2021 applicant, inter alia, previously elected C-terminal stabilization domain, ancrod (fibrinogenolytic enzyme), monoclonal antibody (stabilization domain) and species of fusion protein being SEQ ID NO: NO: 2.
	New claim 44 does not read on the elected species since a monoclonal antibody stabilization domain and not human serum albumin or a part thereof.
Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2021.

The Office Action dated 07/06/2021 (page 3) contains the following requirement:

    PNG
    media_image1.png
    133
    650
    media_image1.png
    Greyscale

	An affirmation of the election by applicant is required.

	Applicant in remarks dated 01/19/2022 states:

    PNG
    media_image2.png
    117
    670
    media_image2.png
    Greyscale

	In the Office Action dated 07/06/2021 applicant’s traversal remarks dated 06/08/2021 were address and the species election was made Final.   Applicant has made no new specific transversal arguments. 

Claim Objections
Claims 30 and 45 are objected to because of the following informalities:  
Claim 30 recites “at least one high-molecular inert stabilization domain.” The term should be recited as “at least one high-molecular weight inert stabilization domain” for consistency of terminology with dependent claim 47.
Claim 45 recites “SEQ ID NO. 2” and SEQ ID NO. 4” that should be “SEQ ID NO: 2” and “SEQ ID NO: 4,” respectively.
Appropriate correction is required.

Claim Interpretation
	MPEP 2173.05(b)(III)(E) sets forth that “The addition of the word ‘type” to an otherwise definite expression . . . extends the scope of the expression so as to render it indefinite.”  However, the term “thrombin-like serine protease” is an established term in the art with a well-known meaning. As evidenced by Castro et al. (Snake venom thrombin-like enzymes, Cell. Mol. Life Sci. 61 (2004): 843-56) “more than 30 SVTLE primary structures are known that share the active site sequence motif, in which important residues (His57, Asp102, Ser195) are highly conserved. Based on the primary structure analysis of these enzymes and their susceptibility to classical serine protease inhibitors, the evolutionary relationship of SVTLEs with their mammalian counterpart trypsin is clearly indicated.” Castro et al., page 843, right column.  As such, the term “thrombin-like serine protease” has an established meaning in the art of an i.e. clotting fibrinogen) and has conserved residues as indicated by Castro et al. See Castro et al., Table 1 and Figure 1 (indicating how conserved active site residues are clearly identifiable among thrombin-like serine proteases).  
MPEP 2173.05(e) sets forth that “the failure to provide explicit antecedent basis for terms does not always render a claim indefinite. If the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite. . . . Inherent components of elements recited have antecedent basis in the recitation of the components themselves.”  Claim 30 recites “C-terminally or N-terminally linked to the amino acid sequence of at least one high-molecular inert stabilization domain.”  Claim 30 prior recites a “recombinant fusion protein” such that it is clear that the stabilization domain is a protein domain that inherently has an amino acid sequence.  As such, the stabilization domain is considered to provide an antecedent basis for the recitation of “linked to the amino acid sequence of at least one high-molecular inert stabilization domain” as to not be indefinite in view of the guidance provided by MPEP 2173.05(e).
MPEP 21730.05(b)(I) provides the following guidance:
“Terms of degree are not necessarily indefinite. . . . If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.”

Claim 47 recites “a prolonged retention time of the fusion protein in the peritoneal cavity is provided by suing the fibrinogenolytic enzyme to the stabilization domain.” Claim 47 is not interpreted as reciting an increase in retention time relative to an unfused fibrinogenolytic enzyme.  Rather, claim 47 is interpreted as reciting that the fusion protein has an absolute retention time that is considered by the ordinarily skilled artisan as a “prolonged retention time” wherein a potential embodiment of such a prolonged retention time is a minimum, measurable time period such as 5 minutes, one hour, one day, one week, etc.  Figure 1 and Example 5 of the specification indicates that ancrod is almost immediately removed from a peritoneum cavity upon administration.  As such, the specification is considered to provide a standard for the degree of prolonged retention time extended being non-immediate removal of the fusion protein as recited.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30-43 and 45-47 (all non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the recombinant fusion protein" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 30 is an independent claim and there is no prior recitation of any claim features that provide an explicit or inherent antecedent basis for “the recombinant fusion protein” as recited.
Claim 47 recites the limitation “the peritoneal cavity” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  There is no explicit antecedent basis for this limitation in the claims since independent claim 30 and 47 do not have a prior recitation of peritoneal cavity.  Claim 30 has a prior recitation of “the abdomen of a mammal,” wherein “the abdomen” has inherent antecedent basis in “a mammal.”  However, claim 47 does not make clear that the recited “the peritoneal cavity” is a peritoneal cavity of the same mammal as recited in claim 30 wherein claim 47 recites properties of the recited stabilization domain and fusion protein and does not set forth additional active steps of a method.  That is, claim 47 recites that a fusion protein has a prolonged retention time in “the peritoneal cavity” as an intrinsic property of the recited fusion protein that is not necessarily connected to a peritoneal cavity of the specific mammal utilized in the active step of the method of claim 30 such that “the peritoneal cavity” as recited cannot be considered to have inherent antecedent basis.  For this reason, an ordinarily skilled artisan is unable to interpret the metes and bounds of “the peritoneal cavity” as recited as to understand how See MPEP 2173.02(II).  This rejection may be obviated by amending claim 47 to recite “the peritoneal cavity of the mammal.”
MPEP 2173.05(d) provides “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.” 
Claim 43 recites “domain comprises, in particular serum albumin, transferrin, a monoclonal or humanized antibody or an antibody fragment or an artificial domain, e.g. PAS or XTEN.”  The claim language “in particular” and “e.g.” is interpreted as setting forth examples or preferences wherein it is unclear if the features following these terms are required by the claim.  As such, “the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement” such that “a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.”  MPEP 2173.02(II).  The broadest reasonable interpretation of claim 43 is that the features after “in particular” and “e.g.” are exemplary only and not required by claim 43.
Claim 45 recites “SEQ ID NO. 2 (N-terminal fusion) or SEQ ID NO: 4 (C-terminal fusion).”  The meaning of N-terminal fusion and C-terminal fusion recited in parenthesis is unclear.  That is, the claim does not state as to what SEQ ID NO: 2 is “N-terminal” with relation to and does not state as to what SEQ ID NO: 4 is “C-terminal.”  It is unclear if recitation of N-terminal and C-terminal in claim 45 modifies or imposes a structural requirement on the recited fusion protein such that one having ordinarily skill in the art is unable to understand the metes and bounds of the claim as to avoid infringement.  It is observed that the sequence for ancrod is on the N-terminal portion of SEQ ID NOS: 2 and 4, the sequence for Fc is on the C-terminal portion of SEQ ID NO: 2 and the sequence for HSA is on the C-terminal portion of SEQ ID NO: 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 30, 33-36, 40-41, 43, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Soluble expression, purification, and characterization of Gloydius shedaoensis venom gloshedobin in Escherichia coli by using fusion partners,” Appl. Microbiol. Biotechnol. 85 (Jul. 2009): 635-44) (see IDS) further in view of Chowdhury et al. (Adhesion prevention with ancrod released via a tissue-adherent hydrogel, J. Surgical Res. 61 (1996): 58-64) (see IDS) and Jiang et al. (“Molecular mechanism analysis of Gloydius sheadaoensis venom gloshedobin interaction with inhibitors by homology modeling,” Int. J. Biological Marcomolecules 48 (2011): 129-33) (Jiang et al. 2d) (see IDS) as evidenced by Yang et al. (“Cloning and expression of defibrase cDNA from the venom of Gloydius Shedaoensis,” Biotechnol. Lett. 24 (2002): 135-38) (see IDS) and Ishii et al. (“The nucleotide sequence of the cloned nusA gene and its flanking region of Escherichia coli,” Nucleic Acid Res. 12 (1984): 3333-42) (see IDS).  
As an initial matter, the broadest reasonable interpretation of claim 16, from which claim 30 depends, is discussed.  Claim 16 recites “at least one high-molecular inert stabilization domain with a molecular weight of > 50 kDa.”  Examples of such inert stabilization domain includes an antibody that has binding activity as recited in claim 24 and serum albumin as recited in claim 24 that also has binding and carrier protein properties such as for fatty acids.  As such, the recited high-molecular inert stabilization inert stabilization domain is a domain that does not adversely affect the function of the fibrinogenolytic enzyme and provides some stabilization property by either stabilizing the fibrinogenolytic enzyme in active form or increasing the residence time of the fusion protein after pharmaceutical administration as discussed in the specification.  The specification has been studied; however, no specific limiting definition for either “inert” or “stabilization” appears to be present in the specification.  As such, such terms are “given their plain meaning unless the plain meaning is inconsistent with the specification.” MPEP 2111.01(I). “The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification.” MPEP 2111.01(I).
Jiang et al., Abstract, disclose the following:
Gloshedobin, a thrombin-like enzyme from the venom of Gloydius shedaoensis, is usually produced as inclusion bodies in Escherichia coli cell. In this work, gloshedobin was separately fused with three fusion partners NusA, GST, and TrxA at its N terminus and then was expressed as fusion proteins in E. coli. The results showed that the NusA was the most efficient fusion partner to improve the solubility of recombinant gloshedobin. The purified NusA-fused gloshedobin with an overall yield of 64.6% was resolved as one band in the SDS-PAGE gel with molecular mass of about 90 kDa. Both fibrinogen clotting and fibrinogenolytic activities were found for the recombinant product. The purified NusA-fused gloshedobin exhibited amidolytic activity of 506 U/mg under optimal conditions of pH of 8.0 and 40°C. The inhibition study of NusA-fused gloshedobin by various inhibitors showed that serine protease inhibitors, phenylmethylsulphonyl fluoride, and N-tosyl-l-phenylalanine chloromethyl ketone, strongly inhibited its admidolytic activity, whereas ethylenediaminetetraacetic acid as well as heparin and hirudin did not, suggesting that NusA-fused gloshedobin exhibited the same characteristics as the native form of gloshedobin. The strategy of this work may contribute to improve the soluble expression level of other thrombin-like enzymes from snake venom in E. coli.
	The function of the described NusA domain of “improv[ing] the solubility of recombinant gloshedobin” is considered to be a property of stabilizing the gloshedobin.  Further, the specification describes that any high weight domain imparts stabilization.  “By linking the fibrinogenolytic enzyme to the 
Jiang et al., page 636, right column, cites Yang et al. as the source for the gene encoding gloshedobin.  Yang et al., page 138, left column, describe a protease expressed in P. pastoris having a mass of 28 kDa according to SDS-PAGE and a theoretical molecular mass of 25902.5 Da with the weight difference attributed to glycosylation.  Ishii et al., Abstract, evidences that the molecular weight of E. coli NusA protein is 54,417 Da falling within the range recited in claim 40 and being a protein or peptide domain as recited in claim 43.  The expression construct for the NusA-gloshedobin fusion protein is shown in Fig. 1a of Jiang et al., which includes His tags and connecting sequences.  As such, the described molecular weights for gloshedobin and NusA reported by Yang et al. and Ishii et al., respectively, are consistent with the 90 kDa for the NusA-gloshedobin fusion protein reported in the abstract of Jiang et al.  The evidence of record indicates that the NusA fusion domain has a molecular weight of greater than 50 KDa.
Chowdhury et al., abstract, teach:
 The objective of this investigation was to evaluate the effect of ancrod, a fibrinogenolytic protease from Malayan pit viper venom, locally delivered through a photopolymerized biodegradable hydrogel in preventing postoperative adhesions [i.e. a biodegradable matrix]. The experimental model involved ischemic and serosal injury to the uterine horns of rats [i.e. a mammal] with measurement of adhesions 7 days after injury. Ancrod was delivered intravenously for 5 days preoperatively through 3 days postoperatively, intraperitoneally for 5 days preoperatively, intraperitoneally for 3 days postoperatively, and locally via the hydrogel formed upon the uterine horns by photopolymerization of an aqueous precursor solution. Systemic defibrinogenation by intravenous administration pre- through postoperatively reduced the extent of adhesions by 63% without dose sensitivity from 5 to 20 units/kg/day. Preoperative defibrinogenation by intraperitoneal administration reduced adhesion extent by up to 57%, while postoperative administration was more effective, reducing adhesions by up to 84% with a dose-dependent response from 5 to 20 units/kg/day. Administration of ancrod by local release from a tissue-adherent hydrogel [i.e. ancrod is continuously released intraperitoneally from a biodegradable hydrogel] was more effective than either the hydrogel alone or the same amount of ancrod administered by postoperative intraperitoneal injection. Adhesions were reduced by 82% at a local dose of 10 units/kg, compared to a reduction of 68% due to the barrier properties of the gel alone (P< 0.01) and of 19% due to the same amount of drug given at the time of surgery (P< 0.001). Local delivery of ancrod from a tissue-adherent hydrogel barrier thus provided an efficacious prevention to postoperative adhesions while permitting administration of a low total dose of the protease.
That is, Chowdhury et al. teach a method of treating or preventing adhesions between tissues and/or organs at surgical sites by administering a pharmaceutical composition comprising a fibrinogenolytic protease being ancrod to an affected wound area of a surgical intervention with the abdomen (i.e. uterine horns, intraperitoneally) of a mammal.  Since the hydrogel as stated in Chowdhury et al., abstract, is biodegradable, the hydrogel taught by Chowdhury et al. is a biodegradable matrix for continuous intraperitoneal release of the fibrinogenolytic ancrod enzyme embedded therein as recited in claim 46 except for the presence of a fusion protein as recited in claim 30.
However, neither Jiang et al. nor Chowdhury et al. directly state administering the NusA-gloshedobin fusion protein taught by Jiang et al. as part of a hydrogel to an affected wound area of surgical intervention within the abdomen of a mammal including intraperitoneally as recited in claim 30.
Chowdhury et al., page 58, right column, teach that the described “ancrod decreases the blood fibrinogen level and blood coagulability by cleaving fibrinopeptide A from fibrinogen.  Jiang et al., page 641, left column, teach that Gloshedobin has a similar activity wherein “the purified NusA-fused gloshedobin preferentially digested the Aα chain [i.e. cleaved fibrinopeptide A] then slowly cleaved the Bβ chain.”  Further, Jiang et al. 2d, section 2.5, specifically teach that gloshedobin is “closely related to” ancrod.  Jiang et al. suggest the use of the gloshedobin fusion protein taught therein wherein “fibrinogenolytic activity is a main physiological property of thrombin-like enzymes in terms of their potential clinical application in thrombosis and anticoagulation.” Jiang et al., page 640, right column.
Jiang et al. and Chowdhury et al. do not directly state administering the NusA-gloshedobin fusion protein taught by Jiang et al. as part of a hydrogel to an affected wound area of surgical intervention within the abdomen of a mammal including intraperitoneally to prevent or treat adhesions as recited in claim 30.  However, at the time of filing the ordinarily skilled artisan would have been motivated to replace et al. with the NusA-fused gloshedobin taught by Jiang et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do the same since, as discussed, gloshedobin and ancrod are taught by the cited prior art as being “closely related” and having similar activity to cleave fibrinogen.  Further, as taught by Jiang et al. gloshedobin can be produced recombinantly in E. coli that allows for “low cost” as opposed to other methods of obtaining a fibrinogenolytic enzyme wherein the ancrod taught by Chowdhury et al. appears to be obtained from Malayan pit viper venom.  Jiang et al., page 636, left column, and Chowdhury et al., abstract. 
Further, Jiang et al. is understood as teaching the recombinant NusA-fused gloshedobin be used as is for therapeutic applications.  For example, Jiang et al., page 641, left column, teach “the purified NusA-fused gloshedobin in this work also exhibited fibrinogen clotting activity and amidolytic activity, suggesting that NusA fusion tag did not affect the thrombin-like enzyme characteristics of gloshedobin.”  That is, Jiang et al. teach the activity of the fusion protein rather than any need to remove the NusA domain.  Further, the expression vector described in Fig. 1a of Jiang et al. and the resulting NusA-fused gloshedobin is not described as containing any convenient means, such as sequence cleavable by a specific protease, to remove the NusA domain from the fusion protein.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to utilize the NusA-fused gloshedobin taught by Jiang et al. as is without any further modification including removal of the NusA domain for any application wherein its fibrinogenolytic activity is desirable.
Regarding claim 33, Chowdhury et al. teach “Fifty units of ancrod was dissolved in 0.5 ml [i.e. 100 units per ml] of water for injection and 0.1 ml was added to 4 ml of prepolymer solution.” Chowdhury et al., page 59, right column.  That is, 0.1 ml of a 100 unit/ml solution is 10 units that is then added to 4 ml of prepolymer solution such that the concentration of ancrod in the prepolymer solution and the resulting hydrogel is 10 units/4.1 mL or about 2.44 units/ml.  In substituting another fibrinogenolytic enzyme (i.e. the fusion protein of Jiang et al.) for ancrod, the ordinarily skilled artisan at the time of filing would have been motivated to utilize the same or similar units of fibrinogenolytic enzyme activity in a hydrogel since Chowdhury et al. teach that such amount or concentration of fibrinogenolytic enzyme activity is effective for preventing adhesions as taught by Chowdhury et al.  Although activity may leech from the hydrogel 
Regarding claim 34, the hydrogel taught by Chowdhury et al. is considered to be an adhesion barrier membrane applied to the affected wound area.
Regarding claim 35, Chowdhury et al., page 62, right column, teach that “Ancrod cleaves fibrinogen to liberate fibrinopeptide A and a soluble fibrin monomer.  The monomer is rapidly cleared from circulation, resulting in a reduction in the plasma [i.e. blood] fibrinogen concentration.  As discussed, ancrod and the NusA-fused gloshedobin taught by Jiang et al. have similar fibrinogenolytic activity such that it is clear from the evidence of record that administration of the NusA-fused gloshedobin would result in a drop in fibrinogen concentration in blood of any mammal to which the same is administered.  Further, a "whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” MPEP 2111.04(I). Claim 35 recites the intended result of the process step positively recited in claim 30 which is not given patentable weight for this reason.
Regarding claim 36, Jiang et al., page 636, right column, describe that the gloshedobin-encoding gene was amplified with an EcoRI site and an XhoI site inserted, both of which encode a sequence that is a linker.  Further, Fig. 1a of Jiang et al. shows the expression construct for the NusA-gloshedobin fusion protein appearing to show a linker between the NusA and gloshedobin domain including the previously-described EcoRI site (5’-GAATTC encoding Glu-Phe).
Regarding claim 47, the specification, page 7, describes: “By linking the fibrinogenolytic enzyme to the inert high molecular weight stabilization domain, the molecular weight is significantly increased and a non-specific bonding to mesothelium surface lining the peritoneal cavity is obtained. Surprisingly, the transport through the peritoneal membrane is reduced and also the transfer into the bloodstream. In addition, the residence time and thus action time of fibrinogenase is extended as recombinant active ingredient in the abdominal area, whereby the chance of successfully treating affected patients (e.g. human or animal) upon application is increased. . . . . Preferred molecular weights of the stabilization domain, provided for linking to the enzyme domain, lie between 50 and 150 kDa, preferably between 50 and 100 kDa.”  “The fact that appellant has recognized another advantage which would flow naturally 
As such, the specification describes that a fibrinogenolytic enzyme fused to any additional domain greater than 50 kDa increases residence time in the abdominal area, and presumably including a peritoneal cavity, by some amount due to decreased transport across the peritoneal membrane.  It is noted that any minimal increase in retention time satisfies the requirements of claim 47. As such, the features recited claim 47 appear to the “recogni[tion] [of] another advantage which would flow naturally from following the suggestion of the prior art” wherein claim 47 does not recite the additional performance of any method steps beyond those recited in claim 30.

Claims 30, 33-37, 40-41, 43 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., Chowdhury et al. and Jiang et al. 2d as evidenced by Yang et al. and Ishii et al. as applied to claims 30, 33-36, 40-41, 43 and 46-47 above, and further in view of Chen et al. (Fusion protein linkers: Property, design and functionality, Adv. Drug Delivery Rev. 65 (2013): 1357-69) and Fan et al. (U.S. 8,809,499 B2).
Regarding claim 37, Jiang et al. do not discuss a linker protein between the gloshedobin and NusA domains, although it appears that the described pET-43.1a expression vector provides for some encoded linking sequence between gloshedobin domain and NusA when cloned in the XhoI-EcoRI site as taught.  Jiang et al., page 636, right column.  Chen et al., abstract, teach “As an indispensable component of recombinant fusion proteins, linkers have shown increasing importance in the construction of stable, bioactive fusion proteins.” “Direct fusion of functional domains without a linker may lead to many undesirable outcomes, including misfolding of the fusion proteins [17], low yield in protein production [18], or impaired bioactivity.” Chen et al., page 1358, left column.  Chen et al., Table 2, highlight that linkers are classified as flexible, rigid and cleavable wherein flexible linker includes those of the form (GGGGS)n. “Flexible linkers are usually applied when the joined domains require a certain degree of movement or interaction. . . . The incorporation of Ser or Thr can maintain the stability of the linker in aqueous solutions et al., page 1359, right column.  
Again, Jiang et al. do not discuss a linker protein between the gloshedobin and NusA domains of a fusion protein with specificity.  However, at the time of filing, the ordinarily skilled artisan would have been motivated to engineer a known linker sequence between the gloshedobin and NusA domains as taught by Jiang et al. since such linker sequences contribute to stable and bioactive fusion proteins wherein flexible linkers in particular “rich in small or polar amino acids such as Gly and Ser . . . provide good flexibility and solubility.” Chen et al., page 1361, left column.  As such, in view of Jiang et al. demonstrating the successful expression of an active gloshedobin-NusA fusion protein, at the time of filing an ordinarily skilled artisan would have had an active expectation that the same fusion protein can be expressed using a suitable fusion protein in order to obtain the benefits of a stable and bioactive fusion protein.  While Chen et al. teach a flexible linker that is specifically (GGGGS)n, other similar linkers are taught in the prior art.  For example, Fan et al. teach SEQ ID NO: 32 of Fan et al. being GGGGGS.  Example 2 of Fan et al. demonstrates a specific fusion protein having (GGGGS)3 as a linker. For example, Fan et al. teach SEQ ID NO: 32 of Fan et al. being GGGGGS.  Example 2, col. 9, ln. 67, of Fan et al. demonstrates a specific fusion protein having (GGGGGS)3 as a linker.  For the reasons discussed, the ordinarily skilled artisan would have been motivated to employ any suitable flexible linker, including (GGGGGS)3 in forming a gloshedobin-NusA fusion to obtain the benefits discussed above.

Claims 30-36, 40-41, 43 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., Chowdhury et al. and Jiang et al. 2d as evidenced by Yang et al. and Ishii et al. as applied to claims 30, 33-36, 40-41, 43 and 46-47 above, and further in view of Brown (U.S. 8,158,610 B2).
The features of claims 30, 30-36, 40-41, 43 and 46-47 taught by Jiang et al., Chowdhury et al. and Jiang et al. 2d are discussed above.  However, none of these references specifically teach a pharmaceutical composition containing ico-dextrin solution as an osmotically active agent.
As discussed above, Chowdhury et al. teach method of treating or preventing adhesions between tissues and/or organs at surgical sites by administering a pharmaceutical composition comprising a i.e. uterine horns, intraperitoneally) of a mammal, wherein the ordinarily skilled artisan at the time of filing would have been motivated to replace ancrod with the NusA-fused gloshedobin as taught by Jiang et al. for the reasons set forth above.  Brown, abstract, teaches:
A method of reducing the incidence of post-operative adhesions in or associated with a body cavity, which comprises introducing into the body cavity a composition containing an aqueous solution or suspension or gel formulation containing the polysaccharide dextrin.  
That is, Brown teaches a method for treating or preventing adhesions between tissues and/or organs at surgical sites by administering the pharmaceutical composition having an aqueous solution or suspension or gel formulation containing the polysaccharide dextrin to an affected wound area of a surgical intervention with the abdomen of a mammal.  
Claims 8 and 10 of Brown indicates that the body cavity is an abdominal and/or peritoneal cavity.  Further, the dextrin is icodextrin.  Brown, Table 14.  Further, Brown, col. 4, lines 7-10, teaches that the “composition of the present invention may also include a fibrinolytic agent.” 
That is, Brown teaches that a pharmaceutical composition containing an aqueous solution or suspension or gel containing icodextrin is an alternative to the hydrogel as taught by Chowdhury et al. for application for treating or preventing adhesions between tissues and/or organs at surgical sites by administering such pharmaceutical composition having an aqueous solution or suspension or gel formulation containing the polysaccharide icodextrin to an affected wound area of a surgical intervention with the abdomen of a mammal.  Further, Brown teach that such icodextrin solution or suspension or gel can further contain further agents such as a fibrinolytic agent.  Since the prior art of Brown and Chowdhury et al. teach the treatment for prevention of adhesions at abdominal surgical sites with either a hydrogel as taught Chowdhury et al. or a solution or gel containing icodextrin, the ordinarily skilled artisan would have been motivated to utilize a pharmaceutical composition containing either—a hydrogel or a solution or gel containing icodextrin—in a method of treating or preventing adhesion between tissues and/or organs at surgical sites by administering such pharmaceutical composition to an affected wound area of a surgical intervention with the abdomen of a mammal.  The ordinary skilled artisan at the time of filing would have been motivated to do this since the prior art of Brown and Chowdhury et al. teach that a et al. teach that is appropriate to include additional appropriate agents in the pharmaceutical compositions taught therein such as a fibrinolytic or fibrinogenolytic agent in such pharmaceutical compositions.  A fibrinogenolytic agent is different from a fibrinolytic agent.  Regardless, in view of the explicit teachings of Chowdhury et al. that it is appropriate to include a fibrinogenolytic agent (e.g. ancrod) in pharmaceutical compositions for preventing adhesions at abdominal surgical sites as recited in the claims, the ordinarily skilled artisan would have been motivate to utilize the NusA-fused gloshedobin taught by Jiang et al. in any such pharmaceutical composition for the reasons discussed above as an alternative to ancrod as expressly taught by Chowdhury et al. including pharmaceutical compositions containing icodextrin.

Claims 30, 33-36, 40-42, 43 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., Chowdhury et al. and Jiang et al. 2d as evidenced by Yang et al. and Ishii et al. as applied to claims 30, 33-36, 40-41, 43 and 46-47 above, and further in view of Yang et al. (Expression, purification and characterization of Gloydius shedaoensis venom gloshedobin as Hsp70 fusion protein in Pichia pastoris, Protein Exp. Purification 66 (2009): 138-42) (see IDS) and Yu et al. (Expression and purification of ancrod, an anticoagulant drug, in Pichia pastoris, Protein Expression Purification 55 (2007): 257-61) as evidenced by GenBank, Accession No. EF210486.1, 2007, www.ncbi.nlm.gov, and Peng et al. (Secretion expression of Mt. Heat Shock Protein in Pichia pastoris, Chinese J. Biotechnol. 19 (2003): 286-90). 
As discussed above, at the time of filing the ordinarily skilled artisan would have been motivated to replace ancrod as found within the hydrogel taught by Chowdhury et al. with the NusA-fused gloshedobin taught by Jiang et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do the same since, as discussed, gloshedobin and ancrod are taught by the cited prior art as being “closely related” and having similar activity to cleave fibrinogen.  Further, as taught by Jiang et al. gloshedobin can be produced recombinantly in E. coli that allows for “low cost” as opposed to other methods of obtaining a fibrinogenolytic enzyme wherein the ancrod taught by Chowdhury et al. appears et al., page 636, left column, and Chowdhury et al., abstract. 
Gloshedobin et al. is also recombinantly producible in Pichia pastoris as an expression host. Yang et al., abstract, report expression of Gloshedobin as a Hsp70 fusion protein in yeast Pichia pastoris. “By fusing gloshedobin to the C-terminus of Hsp70, an expression level of 44.5 mg Hsp70-gloshedobin per liter of culture was achieved by methanol induction.” Yang et al., abstract. “Soluble form of [non-fusion] gloshedobin has been obtained by expressing the enzyme in the yeast Pichia pastoris, but the expression level of the protein 10 mg/l was unsatisfactory.” Yang et al., bridging pages 138-39.  “We concluded that Hsp70 has no effect on the physiochemical and biochemical properties of gloshedobin. Although applying a fusion partner with very big molecular weight is unusual, Hsp70 proved its advantage in soluble expression of gloshedobin without affecting its fibrinogenolytic activity. And this positive result may provide an alternative strategy for the expression of thrombin-like enzymes in microbial system.” Yang et al., abstract.  “This shows that gloshedobin expressed as a fusion protein with Hsp70 in yeast is a feasible way to obtain a high amount of this enzyme in yeast for different studies, that may eventually lead to the development of a cheaper and yet effective enzyme for treating occlusive thrombi.” Yang et al., page 142, right column.
As such, Yang et al. teach that the expression of gloshedobin can be significantly increased in P. pastoris by expression as a fusion protein with Hsp70 and that such fusion protein so produced by applied for pharmaceutical use.  Yang et al. cites Peng et al. (reference 14 of Yang et al.) with respect to identity of Hsp70, wherein Peng et al., abstract, evidence that Hsp70 has a molecular weight of 70 kDa.  Further, as far as Yang et al. describe that fusion to gloshedobin increases expression and does not adversely affect activity of gloshedobin, Hsp70 is an inert stabilization domain with a molecular weight greater than 50 kDa.
As discussed above, Chowdhury et al. employs ancrod in the methods taught therein.  Yu et al. teach that ancrod is expressible in P. pastoris in an amount of about 4.82 mg of ancrod from 3 L culture of P. pastoris.  Yu et al., abstract and Table 1.  “This shows that gloshedobin expressed as a fusion protein with Hsp70 in yeast is a feasible way to obtain a high amount of this enzyme in yeast for different studies, that may eventually lead to the development of a cheaper and yet effective enzyme for treating occlusive et al., page 140, right column.  Further, Yang et al., abstract, suggest fusion to Hsp70 as a strategy for expression of “thrombin-like enzyme” not limited to only gloshedobin.
In view of the above, at the time of filing, the ordinarily skilled artisan would have been motivated to express ancrod as a fusion protein with Hsp70 in a P. pastoris host in order to achieve the benefit of production of ancrod in an increased amount. That is, Yu et al. teach that is it advantageous to produce ancrod by heterologous expression in P. pastoris and Yang et al. suggest that expression of thrombin-like enzymes can be increased in P. pastoris by fusion to Hsp70. Again, Chowdhury et al. expressly teach the administration of a pharmaceutical composition comprising ancrod  to an affected wound area of a surgical intervention with the abdomen of a mammal such that at the time of filing an ordinarily skilled artisan would have been motivated to specifically produce ancrod by appropriate methods wherein expression in P. pastoris is taught as a “cost-effective” method for production of ancrod.  See Yu et al., page 257, right column.  Since ancrod is demonstrated to be expressible in P. pastoris in view of the teachings of Yu et al., the ordinarily skilled artisan at the time of filing would have an expectation that ancrod can be expressed as a fusion protein with Hsp70 in P. pastoris with an increase in expression compared to corresponding expression of ancrod as a non-fusion protein.  Yang et al., page 141, left column, teach a failure “to remove the fusion partner, Hsp70, from the recombinant gloshedobin” for unknown reasons.  However, Yang et al. teach that fusion of Hsp70 did not affect the activity of gloshedobin which the ordinarily skilled artisan would have had a reasonable expectation of extending to ancrod upon formation of an ancrod-HSP70 fusion protein.  “Hsp70 proved its advantage in soluble expression of gloshedobin without affecting its fibrinogenolytic activity.” Yang et al., page 142, right column.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to express an ancrod-HSP70 fusion protein to achieve the advantages of increased, cost-effective expression of ancrod and to apply the same ancrod-HSP70 fusion protein to any purpose for which ancrod is taught in the prior art including as a component of the pharmaceutical compositions and methods taught by Chowdhury et al. discussed in detail above.
Regarding claim 45, claim 45 recites “SEQ ID NO: 2 . . . or  fibrinogenolytically effective parts of this this sequence.”   The fibrinogenolytically effective part of recited SEQ ID NO: 2 is the portion of SEQ ID NO: 2 that encodes ancrod and not the portion of SEQ ID NO: 2 encoding Fc.  Yu et al., page 258, left .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 30-43 and 45-47 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,837,007 in view of Brown (U.S. 8,158,610 B2) and Chowdhury et al. (Adhesion prevention with ancrod released via a tissue-adherent hydrogel, J. Surgical Res. 61 (1996): 58-64). 
The patented claims recite:
	1. A pharmaceutical composition comprising a recombinant fusion protein comprising ancrod, or a recombinant variant of ancrod having fibrinogenolytic activity, wherein the ancrod or variant ancrod is connected by a linker at the C-terminal amino acid to the N-terminus of an amino acid sequence of at least one high-molecular weight inert stabilization domain with a molecular weight of >50 kDa that provides non-specific bonding to a mesothelium surface lining a peritoneal cavity of a patient and reduces transport of the fusion protein through a peritoneal membrane, the inert stabilization domain comprising a dimer or multimer of an IgG-Fc antibody fragment; and a pharmaceutically acceptable carrier that comprises a biodegradable matrix that provides for continuous intraperitoneal release of the recombinant fusion protein.
3. The pharmaceutical composition according to claim 1, wherein the pharmaceutically acceptable carrier comprises an osmotically active medium.
4. The pharmaceutical composition according to claim 1, wherein the recombinant fusion protein comprises in order from amino-terminus to carboxy-terminus, ancrod or a recombinant variant of ancrod having fibrinogenolytic activity; a glycine-serine linker having the sequence (GGGGGS)x, where G=glycine; S=serine; x=number of repetitions >1; and the IgG-FC antibody fragment.
5. The pharmaceutical composition according to claim 1, in which the pharmaceutical carrier further comprises hyaluronic acid, cross-linked hyaluronic acid or ico-dextrin.
8. The method according to claim 6, wherein the recombinant fusion protein comprises the amino acid sequence set forth in SEQ ID NO: 2.

A method of reducing the incidence of post-operative adhesions in or associated with a body cavity, which comprises introducing into the body cavity a composition containing an aqueous solution or suspension or gel formulation containing the polysaccharide dextrin.  
That is, Brown teaches a method for treating or preventing adhesions between tissues and/or organs at surgical sites by administering the pharmaceutical composition having an aqueous solution or suspension or gel formulation containing the polysaccharide dextrin to an affected wound area of a surgical intervention with the abdomen of a mammal.
Claims 8 and 10 of Brown indicates that the body cavity is a peritoneal and/or peritoneal cavity.  Further, the dextrin is icodextrin.  Brown, Table 14.  Further, Brown, col. 4, lines 7-10, teaches that the “composition of the present invention may also include a fibrinolytic agent.  A fibrinogenolytic agent is different from a fibrinolytic agent.  Regardless, in view of the explicit teachings of Chowdhury et al., as discussed in the rejections above, that it is appropriate to include a fibrinogenolytic agent (e.g. ancrod) in pharmaceutical compositions for preventing adhesions at abdominal surgical sites as recited in the claims, the ordinarily skilled artisan would have been motivate to utilize the fibrinogenolytic fusion protein recited in the patented claims in any pharmaceutical composition applied for treatment of adhesions as recited in the claims in view of the teachings of Chowdhury et al. that it is appropriate to include fibrinogenolytic enzymes in pharmaceutical compositions applied for such use. 
  Therefore, at the time of filing the ordinarily skilled artisan would have been motivated to utilize the pharmaceutical composition recited in the patented claims including icodextrin within embodiments of the methods of Brown since Brown expressly teaches that an icodextrin solution or gel composition that can further contain additional agents is suitable for use within the methods of Brown.
Further, the gel formulation stated in Brown, abstract, is considered to be an adhesion barrier membrane as recited in claim 34.

Regarding claim 33, Chowdhury et al., abstract, teach abstract teach application of a pharmaceutical composition having a fibrinogenolytic protease being ancrod in a biodegradable hydrogel for use in a method for treating or preventing adhesions between tissues and/or organs at surgical sites by administering the pharmaceutical composition to an affected wound area of a surgical intervention within the abdomen of a mammal (i.e. intraperitoneal injection in a rat). Chowdhury et al. teach “Fifty units of ancrod was dissolved in 0.5 ml [i.e. 100 units per ml] of water for injection and 0.1 ml was added to 4 ml of prepolymer solution.” Chowdhury et al., page 59, right column.  That is, 0.1 ml of a 100 unit/ml solution is 10 units that is then added to 4 ml of prepolymer solution such that the concentration of ancrod in the prepolymer solution and the resulting hydrogel is 10 units/4.1 mL or about 2.44 units/ml.  Since Chowdhury et al. teach that 2.44 units/ml of ancrod activity is an appropriate and effective activity to include in a pharmaceutical composition for prevention of adhesions at abdominal surgical sites, the ordinarily skilled artisan at the time of filing would have been motivated to formulate the pharmaceutical compositions of the patented claims to have the same concentration of the fusion protein of the patented claims as measured by units/ml of activity.  Although activity may leech from the hydrogel during the course of treatment, it is apparent that the concentration of the fusion protein will remain at least 0.01 units/ml over an entire period of wound healing.  Regarding claim 46, the biodegradable hydrogel of Chowdhury et al. is a biodegradable matrix for continuous intraperitoneal release.
Regarding claims 36-37, patented claim 4 recites a fusion protein having a linker as recited.
Regarding claims 38-39, the recitation of “multimer of an IgG-Fc” as recited in patented claim 1 is deemed to meet the limitations of these claims wherein such multimer can be fused to the N- or C-terminus of ancrod as recited in patented claim 1.  That is, recitation of “multimer of an IgG-Fc” is interpreted as an express suggestion of embodiments wherein such multimer will be at least two high-molecular insert stabilization domains having a weight more than 50 kDa such as two dimers of IgG-Fc.

Regarding claim 41, ancrod is considered to be a thrombin-like serine protease.
Regarding claim 47, the specification, page 7, describes: “By linking the fibrinogenolytic enzyme to the inert high molecular weight stabilization domain, the molecular weight is significantly increased and a non-specific bonding to mesothelium surface lining the peritoneal cavity is obtained. Surprisingly, the transport through the peritoneal membrane is reduced and also the transfer into the bloodstream. In addition, the residence time and thus action time of fibrinogenase is extended as recombinant active ingredient in the abdominal area, whereby the chance of successfully treating affected patients (e.g. human or animal) upon application is increased. . . . . Preferred molecular weights of the stabilization domain, provided for linking to the enzyme domain, lie between 50 and 150 kDa, preferably between 50 and 100 kDa. The desired increased molecular weight of the stabilization domain can also be produced by dimerization or multimerization of the stabilization domain, for example, by dimerization of an IgG-Fc fragment of the human IgG1-Fc fragment.”  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)”; MPEP 2145(II).

Response to arguments

	Applicant argues:

    PNG
    media_image3.png
    170
    671
    media_image3.png
    Greyscale

et al. directly demonstrate the use of ancrod without fusion to a stabilization domain to treat adhesions at a surgical site.  It is noted that Chowdhury et al. employ a polymerized biodegradable hydrogel to maintain a sustained release of ancrod; however, the use of such a hydrogel is not excluded from the scope of the rejected claims but is rather claim 46 directly recites a biodegradable matrix that is considered to be generic to the hydrogel taught by Chowdhury et al. Further, claim 35 recites “a drop in fibrinogen concentration in blood of the mammal” that is in tension with applicant’s statement indicating that the recited fusion protein is not transported into the blood (at least not in a rapid manner).  “Local delivery of ancrod from a tissue-adherent hydrogel barrier thus provided an efficacious prevention to postoperative adhesions.” Chowdhury et al., abstract. As such, Chowdhury et al. is considered to be evidence of record that non-fused ancrod can be effectively used to treat adhesions as recited.
  Further, it is noted that the claims do not recite a requirement for absence of any particular side effects and claims 30-43 and 45-46 do not recite a requirement for a prolonged retention time.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As far as applicant may be arguing prolonged retention time as an unexpected result, the following is noted:
The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).

The specification describes an increase in retention time as a result as a result in an increase in molecular weight of a fusion protein as compared to an unfused fibrinogenolytic enzyme.  See specification, page 7. “Because of the low molecular weight of < 40 kDa, ancrod can quickly escape from the abdominal area into the blood circulatory system.” Specification, page 5.  However, the 
Regarding claim 42 reciting batroxobin or ancrod, Example 5 of the specification employs a working example of an “N-ancrod-HSA-C” fusion protein.  A single example of fusion to HSA is not considered to be commensurate in scope to a generic genus of stabilization domains having a molecular weight > 50 kDa as recited.  Domains for increasing residency or half-life operate through different mechanisms and cannot be considered to be interchangeable.  For example, Kontermann (Strategies for extended serum half-life of protein therapeutics, Curr. Opinion Biotechnol. 22 (2011): 868-76) explain that fusion to albumin and IgGs leads to extended half-life since “Albumin and IgGs taken up by cells, for example, endothelial cells, through macropinocytosis will bind to the FcRn [neonatal Fc receptor] in a pH-dependent manner in the acidic environment of the early endosome. This binding diverges albumin and IgG from degradation in the lysosomal compartment and redirects them to the plasma membrane, where they are released back into the blood plasma due to the neutral pH.” Kontermann, page 868, right column.  While Kontermann discusses serum residence time and not specifically intraperitoneal residence time, albumin and IgG have specific properties that cannot be imputed to other proteins having a molecular weight greater than 50 kDa.  As such, any demonstration that a “N-ancrod-HSA-C” fusion protein has superior properties is not commensurate in scope to ancrod or other fibrinogenolytic enzyme fused to a generic genus of stabilization domains having a molecular weight greater than 50 kDa.

Applicant argues:

    PNG
    media_image4.png
    133
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    83
    646
    media_image5.png
    Greyscale

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed, claim 46 directly recites a biodegradable matrix and claim 34 directly recites an adhesion barrier.  As such, the claims are not considered to be directed to use of any fibrinogenolytic enzyme without use of a biodegradable matrix or adhesion barrier.

Applicant argues:

    PNG
    media_image6.png
    100
    632
    media_image6.png
    Greyscale

	It is noted that at least independent claim 30 has no requirement for an increased retention time.  Regarding the features of new claim 47, the features of those claims are addressed in the body of the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652